

	

		II 

		109th CONGRESS

		1st Session

		S. 464

		IN THE SENATE OF THE UNITED STATES

		

			February 18, 2005

			Ms. Snowe introduced the

			 following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To modify the project for navigation, Union

		  River, Maine.

	

	

		

			1.

			Union River, Maine

			The project for navigation,

			 Union River, Maine, authorized by the first section of the Act of June 3, 1896

			 (29

			 Stat. 215, chapter 314), is modified by redesignating as an

			 anchorage area that portion of the project consisting of a 6-foot turning basin

			 and lying northerly of a line commencing at a point N 315,975.13, E

			 1,004,424.86, thence running north 61 degrees 27 minutes 20.71 seconds west

			 about 132.34 feet to a point N 316,038.37, E 1,004,308.61.

		

